Citation Nr: 0932498	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  02-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as due to exposure to Agent 
Orange or some other exposure or as secondary to service-
connected disabilities.  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, Puerto Rico.  

The Veteran appeared at a hearing before a local hearing 
officer in September 2002.  A transcript of the hearing is of 
record.  

In an August 2006 decision, the Board denied, in pertinent 
part, service connection for a skin disorder resulting from 
Agent Orange, an acquired psychiatric disorder, and a TDIU.  
The appellant, through his attorney, appealed these issues to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2008, the Court affirmed the denial of 
service connection for a skin disorder and vacated and 
remanded the issues of service connection for an acquired 
psychiatric disorder and a TDIU to the Board for actions in 
conjunction with the Court order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

The Court, in its July 2008 decision, indicated that the 
Veteran argued and that the Secretary conceded that the Board 
erred in finding that the duty to assist was satisfied for 
his psychiatric and TDIU claims as VA had failed to make 
reasonable efforts to obtain records from Hospital San Juan 
Capistrano.  

In addition, in a June 2009 letter, the Veteran's attorney 
indicated that the Veteran continued to receive treatment at 
the Orlando VAMC.  She requested that an attempt be made to 
obtain and associate these records with the claims folder.  
VA is deemed to have constructive knowledge of documents 
which are generated by VA agents or employees.  Bell v. 
Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

As to the issue of service connection for an acquired 
psychiatric disorder, the Board notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310 (2008) and compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that while the 
September 2003 VA examination report contains an opinion that 
the Veteran's present psychiatric condition was not related 
or the direct consequence of the service-connected DM, the 
opinion did not address the question of aggravation by any 
service-connected disabilities.  The Board further observes 
that service connection has been granted for a number of 
disabilities since that time.  

As to the issue of a TDIU, the Board notes that although the 
Veteran was afforded several VA examinations during the 
course of the appeal, the examiners did not address whether 
all the Veteran's disabilities resulted in his being 
unemployable.  In the case of a claim for TDIU, the duty to 
assist requires that VA obtain an examination which includes 
an opinion on what effect the veteran's service-connected 
disabilities have on his ability to work.  38 U.S.C. 
§ 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 
38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2008).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining proper authorization 
from the Veteran, obtain and associate 
with claims folder copies of all 
treatment records of the Veteran from 
Hospital San Juan Capistrano, Humacao, 
Puerto Rico.  

2.  Obtain copies of all records of the 
Veteran's treatment from the Orlando, 
Florida, VAMC since January 2007.

3.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current psychiatric disorder.  The 
claims folder should be made available to 
the examining physician for review.

The examiner should answer the following 
questions: Is it at least as likely as 
not (50 percent probability or greater) 
that any current psychiatric disorder, if 
found, is related to the Veteran's period 
of active service?  If not, is it at 
least as likely as not that any of the 
Veteran's service-connected disabilities 
caused or aggravated (permanently 
worsened) any current psychiatric 
disorder?  The examiner should provide 
rationales for these opinions.  If the 
examiner finds that any current 
psychiatric disorder is related to his 
period of service or is caused or 
aggravated by his service-connected 
disabilities, the examiner is then 
requested to render an opinion as to 
whether such psychiatric disorder renders 
him unemployable.  

4.  The Veteran should be afforded 
appropriate VA examination(s) by 
qualified physicians to determine the 
impact of his service-connected 
disabilities on his ability to maintain 
gainful employment.  The claims folder 
must be made available and be reviewed by 
the examiner(s).  The examiner(s) is 
(are) requested to answer the following:

Is it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the Veteran's service-connected 
disabilities -- namely, his diabetes 
mellitus; peripheral vascular disease of 
the right and left lower extremities; 
peripheral neuropathy of the right and 
left upper and lower extremities; scars 
on the left hand; chronic 
pharyngotonsillitis; and erectile 
dysfunction -- preclude him from securing 
and following substantially gainful 
employment consistent with his education 
and occupational experience or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50 percent 
probability).  Age is not to be 
considered a factor in rendering this 
opinion.  The examiner(s) should provide 
a rationale for the opinion(s) rendered.  
The examination report(s) should indicate 
if the examiner(s) reviewed the records. 

5.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claims.  If 
action remains adverse to the Veteran, 
provide his attorney with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

